Citation Nr: 1418922	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  09-16 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for mood disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Carsten, Counsel

INTRODUCTION

The Veteran served on active duty from January 1966 to March 1968.  He served in Vietnam and is a recipient of the Purple Heart medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In pertinent part, this decision granted service connection for a mood disorder, claimed as posttraumatic stress disorder (PTSD).  

In June 2011, a travel board hearing was held before the undersigned.  In December 2011, the Board remanded the appeal for additional development.  The issue of entitlement to a total disability rating based on individual unemployability (TDIU) was also remanded.  

In August 2012, the RO increased the rating for service-connected mood disorder to 50 percent effective March 20, 2008 and granted TDIU effective May 31, 2011.  As entitlement to a TDIU was established, this issue is no longer for consideration.  

The VBMS and virtual VA folders have been reviewed.  

The issue of entitlement to service connection for PTSD has been raised by the record, but has not been specifically adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.




REMAND

The Veteran underwent a VA examination in January 2012.  In addition to a mood disorder, the examiner also diagnosed PTSD, polysubstance dependence in full sustained remission, and alcohol abuse.  The examiner stated that it was possible to differentiate what symptoms were attributable to each diagnosis, but further stated that it was at least as likely as not that the Veteran had PTSD as a result of his military service.  

On review, the Board considers the issue of service connection for PTSD to be inextricably intertwined with the mood disorder rating issue.  See Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  

The Veteran testified that he receives VA mental health treatment approximately every 3 months and thus, updated records should be obtained.  Recent examination suggests that the Veteran applied for disability benefits from the Social Security Administration and these records should also be requested.  See 38 C.F.R. § 3.159(c)(2) (2013).  

Finally, the Board finds that additional VA examination is needed.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating). 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain records from the VA Medical Center in Dallas, Texas, to include any associated outpatient clinics, for the period from June 2011 to the present.  

2.  The AOJ should request from the Social Security Administration all medical records upon which any claim or award of disability benefits was based.

3.  With regard to any Federal records requested herein, the AOJ should comply with the procedures set forth at 38 C.F.R. § 3.159(c), (e).  

4.  Thereafter, the AOJ should take appropriate action to schedule the Veteran for a VA examination to determine the current severity of service-connected psychiatric disability.  The claims folder, to include any relevant electronic records, must be available for review.  

In accordance with the latest worksheets, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his service-connected psychiatric disability.  The examiner is requested to comment on the symptoms associated with mood disorder and with PTSD.  A complete rationale for any opinion expressed should be provided.  If the examiner is unable to provide an opinion he or she should explain why.

5.  The Veteran is notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2013).  

6.  Following adjudication of the issue of service connection for PTSD, the RO should readjudicate the issue of entitlement to an initial rating in excess of 50 percent for service-connected mood disorder.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
M. Mac
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



